Rehearing granted by order
filed 11/4/03; opinion filed
8/22/03 is vacated
                               UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6899



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


RODERICK EMMANUEL STEADMAN,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CR-00-248-A, CA-01-1573-A)


Submitted:   August 14, 2003                 Decided:   August 22, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roderick Emmanuel Steadman, Appellant Pro Se. Sonya LaGene Sacks,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roderick    Emmanuel   Steadman    seeks   to    appeal   the   district

court’s order denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000).     We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than sixty days after

the entry of the district court’s final judgment or order, Fed. R.

App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).         This appeal period is “mandatory

and jurisdictional.”    Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s order was entered on the docket on April

2, 2002.   The notice of appeal was filed on May 27, 2003.*           Because

Steadman failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we deny a certificate

of appealability and dismiss the appeal.             We dispense with oral

argument because the facts and legal contentions are adequately



     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                   3
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                4